United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Cleveland, OH, Employer
)
___________________________________________ )
V.A., Appellant

Appearances:

Docket No. 08-953
Issued: September 19, 2008

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 24, 2008, which affirmed an August 9, 2007
decision denying her claim for a traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
back injury on April 13, 2007, as alleged.
FACTUAL HISTORY
On April 30, 2007 appellant, then a 40-year-old motor vehicle operator, filed a traumatic
injury claim alleging that on April 13, 2007 she sustained a back injury while lifting heavy igloo
coolers at work. She did not stop work but returned to a full-time limited-duty position.

In support of her claim appellant submitted return to work slips prepared by Dr. Myra J.
Mark, a family practitioner, dated April 17 to May 9, 2007. Dr. Mark noted that appellant
received treatment on April 17 and 20, May 7 and 9, 2007 and could return to full duty on
May 9, 2007. An April 17, 2007 x-ray of the lumbar spine revealed minimal Grade I
retrolisthesis L5 upon S1 with slight disc space narrowing. On April 18 and 25, 2007 a
physician’s assistant advised that appellant was treated for low back pain which occurred after
she lifted coolers at work. She diagnosed back strain with radiculopathy and returned appellant
to work light duty with restrictions. Appellant was also treated for a back strain by
Dr. Mohan Y. Kareti, a Board-certified anesthesiologist, from May 7 to June 7, 2007. In return
to work status forms, Dr. Kareti diagnosed low back strain and noted that appellant would be off
work for three weeks starting May 15 and from June 7 to 16, 2007.
By letter dated June 26, 2007, the Office advised appellant that her claim was originally
treated as a simple, uncontroverted case which resulted in minimal or no time loss from work
and allowed medical payments up to $1,500.00. However, the merits of appellant’s claim had
not been formally adjudicated. Due to the receipt of additional evidence, formal adjudication of
her claim would be undertaken. It requested that she submit additional information including a
comprehensive medical report from her treating physician, which included a reasoned
explanation as to how the April 13, 2007 incident contributed to her back condition.
Appellant submitted an undated report from Dr. Jeff Kirschman, a Board-certified family
practitioner, who treated her following the April 13, 2007 incident. Dr. Kirschman diagnosed
lumbar radiculopathy, spondylolisthesis at L5 acquired, displacement of lumbar intervertebral
disc without myelopathy at L5-S1 and degeneration of lumbar intervertebral disc at L5-S1. He
noted that appellant responded poorly to oral medications and epidural steroid injections.
Appellant was totally disabled from May 8 to July 19, 2007, at which time she could return to
limited duty.
In a decision dated August 9, 2007, the Office denied appellant’s claim, finding that the
medical evidence was not sufficient to establish that her back condition was caused by the
April 13, 2007 incident.
Appellant requested an oral hearing which was held on November 14, 2007. In a July 10,
2007 report, Dr. Kareti treated appellant for low back and leg pain with associated numbness.
He diagnosed lumbar radiculopathy. Dr. Kareti performed a lumbar epidural injection. In a
July 11, 2007 attending physician’s report, Dr. Kirschman noted treating appellant for back pain
that started on April 13, 2007 while she was transporting and unloading filled containers and
briefcases at work. He noted findings of ongoing low back pain radiating into the left leg and
toes with associated numbness and tenderness at the midline lumbar spine and paraspinal area
bilaterally. Dr. Kirschman noted that appellant had a history of lumbar degenerative disc disease
at L5-S1. He advised that a May 25, 2007 magnetic resonance imaging (MRI) scan of the
lumbar spine revealed degenerative changes in the facet joints in the lower lumbar spine with
mild foraminal narrowing at L5-S1.
Dr. Kirschman diagnosed lumbar radiculopathy,
spondylolisthesis at L5 acquired, displacement of lumbar intervertebral disc without myelopathy
at L5-S1 and degeneration of lumbar intervertebral disc at L5-S1. He opined that appellant
injured her back while lifting igloo containers and was totally disabled from July 11 to 18, 2007.
In a July 11, 2007 duty status report, Dr. Kirschman noted low back tenderness and diagnosed

2

lumbar spondylolisthesis and lumbar disc disease with displacement. He returned appellant to
work on July 16, 2007 subject to restrictions. On August 8, 2007 a physician’s assistant
diagnosed lumbar radiculopathy, spondylolisthesis at L5, displacement of lumbar intervertebral
disc without myelopathy at L5-S1 and disc degeneration at L5-S1. On October 11, 2007
Dr. Mark noted that appellant’s condition had not improved, diagnosed low back pain and
spondylolisthesis at L5 and referred appellant to a neurologist.
In a decision dated January 24, 2008, the hearing representative affirmed the
August 9, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 The weight of medical evidence is determined by its reliability, its probative
1

Id.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

3

value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6
ANALYSIS
The evidence establishes that on April 13, 2007 appellant was lifting coolers at work as
alleged. The Board finds however, that the medical evidence is insufficient to establish that she
sustained a low back injury causally related to the April 13, 2007 lifting incident.
On June 26, 2007 the Office advised appellant of the medical evidence needed to
establish her claim. Appellant submitted return to work slips prepared by Dr. Mark dated
April 17 to May 9, 2007, which indicated that she could return to full duty on May 9, 2007. On
October 11, 2007 Dr. Mark noted diagnoses and advised that appellant’s condition had not
improved. Her reports are insufficient to establish the claim, however, as she did not provide a
history of injury7 or address whether lifting on April 13, 2007 had caused or aggravated a
diagnosed medical condition.8
Appellant also submitted several reports from Dr. Kareti who treated her for a low back
strain and advised that she would be off work for three weeks. Dr. Kareti performed a lumbar
epidural injection and diagnosed lumbar radiculopathy. However, he did not provide a history of
injury or specifically address whether appellant’s employment activities had caused or
aggravated a diagnosed medical condition. Therefore, these reports are insufficient to meet
appellant’s burden of proof.
Reports from Dr. Kirschman from May to July 11, 2007, noted appellant’s treatment for
an April 13, 2007 injury. He noted diagnoses and advised that appellant was totally disabled
from May 8 to July 19, 2007. As noted, Dr. Kirschman did not address how the April 13, 2007
work events caused or contributed to her preexiting back condition.9 In a July 11, 2007 attending
physician’s report, he noted that appellant presented with a sudden onset of back pain
commencing on April 13, 2007, which occurred when she was transporting and unloading
containers and briefcases. Dr. Kirschman diagnosed lumbar radiculopathy, spondylolisthesis at
L5 acquired, displacement of lumbar intervertebral disc without myelopathy at L5-S1 and
degeneration of lumbar intervertebral disc at L5-S1. He opined that appellant’s condition was
caused by lifting and moving coolers at work. Although Dr. Kirschman supported causal
relationship with a conclusory statement, he did not provide a rationalized opinion explaining
how the lifting activities would cause or contribute to the diagnosed conditions.10 He did not
6

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
9

Id.

10

See Jimmie H. Duckett, supra note 6.

4

explain the process by which lifting and moving igloo containers would cause her back condition
or explain how her preexisting degenerative disc disease at L5-S1 was aggravated. Other records
from Dr. Kirschman also fail to sufficiently address the cause of appellant’s diagnosed medical
conditions.
The remainder of the medical evidence does not provide an opinion on the causal
relationship between appellant’s job and her diagnosed low back condition. Furthermore, notes
from a physician’s assistant, dated April 18 to August 8, 2007 are insufficient as the Board has
held that a medical opinion can only be given by a qualified physician and a physician’s assistant
is not a physician under the Act.11
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.12 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained low back injury causally related to her April 13, 2007 employment incident.

11

See 5 U.S.C. § 8101(2) (this subsection defines a ‘‘physician’’ as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007) (reports of a physician’s
assistant are entitled to no weight as a physician’s assistant is not a “physician” under section 8101(2)).
12

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2008 and August 9, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

